Citation Nr: 0909366	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-28 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether it was appropriate to discontinue the Veteran's 
nonservice-connected disability pension benefits, from 
December 27, 2001 until January 12, 2005, due to fugitive 
felon status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from August 
1971 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  Jurisdiction over the claim was subsequently 
transferred to the RO in Houston, Texas, and subsequently to 
Los Angeles, California, and back again to the Houston RO, 
and that office forwarded the appeal to the Board.


FINDING OF FACT

The evidence does not reflect that the Veteran was either 
fleeing to avoid prosecution or custody or confinement after 
conviction for a felonious offense, or attempting to commit a 
felonious offense, or that he was violating a condition of 
probation or parole imposed for commission of a felony, from 
December 27, 2001 to January 12, 2005.


CONCLUSION OF LAW

The Veteran was not a fugitive felon and the termination of 
his nonservice-connected disability pension was improper.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Analysis

The Veteran contends he should not be disgraced with the 
title of "fugitive felon."

In a July 2000 rating decision, the Veteran was granted 
entitlement to nonservice-connected pension benefits, 
effective from April 17, 2000.  The RO received notice of his 
imprisonment since December 2001, and proposed to terminate 
his benefits.  He personally clarified that he had been 
incarcerated in December 2001 for a parole violation, and 
then released the next month, January 2002.  This was 
substantiated by a letter from the Houston Parole office, 
which confirmed that he had actually been on parole in 
Houston, Texas since January 2000, and discharged his 
sentence fully in January 2002.

The RO then received notice in May 2003 from the VA Office of 
Inspector General (OIG), which provided an Investigative 
Summary Form, showing an outstanding felony warrant for the 
Veteran's arrest, issued by San Bernardino County, 
California.  The charge was larceny, and a copy of the 
warrant order itself shows it was outstanding since 
July 1996.  Accordingly, the RO notified the Veteran it was 
terminating his nonservice-connected pension benefits, 
retroactively from December 27, 2001, because he was 
classified as a fugitive felon under VA law and regulations.  

A Veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002). The implementing 
regulation governing pensions for fugitive felons, under 
38 C.F.R. § 3.666(e) (2008), provides that:  (1) Pension is 
not payable on behalf of a Veteran for any period during 
which he or she is a fugitive felon; (2) the term 'Fugitive 
felon' means a person who is a fugitive by reason of: (i) 
Fleeing to avoid prosecution, or custody or confinement after 
conviction, for an offense, or an attempt to commit an 
offense, which is a felony under the laws of the place from 
which the person flees; or (ii) Violating a condition of 
probation or parole imposed for commission of a felony under 
the Federal or State law; (3) the term 'felony' includes a 
high misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that would be 
felony offenses under Federal law.

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines "fugitive" as a person who flees or 
escapes; a refugee; or as a criminal suspect or a witness in 
a criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration and food stamps from the 
Department of Agriculture. VAOPGCPREC 7-2002 (December 2, 
2002).  It was noted that Public Law No. 104-193 'was 
designed to cut off the means of support that allows fugitive 
felons to continue to flee.'  Id, quoting S. Rep. No. 107-86, 
at 17 (2001).  Clearly, Congress' intention was to deny 
fugitives the means to maintain themselves in that status.  
Id.  The Social Security Administration's (SSA) fugitive 
felon provision is essentially identical to the VA provision 
cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

In interpreting the statutory meaning of the SSA fugitive 
felon provision, a U.S. District Court held that "while § 
1382(e)(4)(A) does not define "fleeing to avoid 
prosecution," the plain language of the statute does not 
permit the Commissioner's construction of "fleeing to avoid 
prosecution" to be so broad as to include that a person is 
"fleeing' " merely because there is an outstanding warrant 
for his or her arrest.  In the criminal justice context, a 
fugitive flees from a jurisdiction in order to avoid 
detection or prosecution...It is impossible to run away from 
prosecution or to prevent something from happening ( i.e., 
from being prosecuted) if an individual does not know they 
are being prosecuted."  Reff v. Astrue, Slip Copy, 2008 WL 
4277713, at *7, (D.Minn. 2008) (September 15, 2008).

Moreover, both the controlling statute and the regulation 
specifically include the intentional act of "fleeing to avoid 
prosecution" as a condition of finding fugitive felon status.  
In December 2005, the Second Circuit Court of Appeals found 
that under that statute, in order for a person to be fleeing 
prosecution:  "Thus there must be some evidence that the 
person knows his apprehension is sought.  The statute's use 
of the words "to avoid prosecution" confirms that for 
'flight' to result in a suspension of benefits, it must be 
undertaken with a specific intent, i.e., to avoid 
prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 
(2nd. Cir. 2005) (suspension of SSA disability benefits 
requires finding that the claimant "fled or was fleeing from 
justice").  

In that regard, the court in Reff stated that it is "not 
requiring the [agency] to conduct its own "mini-trial" to 
determine whether a claimant had the requisite intent to flee 
in order to avoid prosecution.  Instead, all the [agency] is 
required to do is follow its own regulation, and determine 
whether a court has issued a finding that an individual has 
fled or was fleeing from justice.  In fact, the "regulation 
does not permit the agency to make a finding of flight; 
rather, it demands a court or other appropriate tribunal to 
have issued a warrant or order based on a finding of 
flight."  Reff, Slip Copy, 2008 WL 4277713, at *9, citing 
Fowlkes, 432 F.3d at 97.

To engage in an intentional act of fleeing from prosecution, 
the Veteran would first have to know that he was facing 
prosecution.  Here, when the bench warrant was issued in San 
Bernardino, in California Superior/Municipal Court, in July 
1996, some seven years prior to the May 2003 VA OIG 
notification, the Veteran had moved to Houston, Texas.  He 
was openly living in Houston under his own name, with his 
family, receiving VA medical treatment since at least 1998, 
seeking VA benefits claims, and was totally unaware of the 
felony warrant that had been issued.  There is no evidence 
the warrant was served on him, that there was an attempt to 
serve it on him, or that he was, in fact, notified of it 
prior to the September 2003 letter from VA, informing him 
that he was a fugitive felon.  These do not appear to be the 
actions of one who has fled from justice, especially an 
outstanding warrant.  

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical SSA 
fugitive felon provision.  Here, there is no evidence in this 
case that the Veteran knew that his apprehension was sought.  
See also Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066, 
(N.D. Cal. 2004) and Hull v. Barnhart, 336 F. Supp. 2d 1113 
(D.Or. 2004), also finding that an intent to avoid 
prosecution was required for a fugitive felon finding under 
the SSA statute.  In both decisions, the district court found 
the SSA's interpretation that the mere presence of a warrant 
was sufficient to establish fugitive felon status was in 
contradiction to the underlying statute and regulations 
applicable to SSA benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show that the Veteran received any 
notice that he was actually going to be prosecuted.  Without 
such notice, there can be no finding that he engaged in the 
intentional act of "fleeing from prosecution".  Moreover, it 
is quite significant that there is no indication that the 
July 1996 bench warrant was issued based on a finding of 
flight.  Therefore, the Board does not find that any court 
has issued a finding of record that the Veteran fled or was 
fleeing from justice.  Reff, Slip Copy, 2008 WL 4277713, at 
*9, citing Fowlkes, 432 F.3d at 97.

Further, after he was made aware of the felony warrant, he 
promptly contacted the Superior Court of California, and 
wrote a judge of the court that issued the bench warrant.  He 
claims that in October 2004, he then flew to meet with that 
judge of his own accord and resolved the matter.  Indeed, 
statements from a San Bernardino Parole Officer and 
Department of Corrections corroborates his statements, as he 
ultimately was incarcerated for his outstanding crime soon 
thereafter, in California, for less than two weeks during 
December 2004 to January 2005.  These are not the actions of 
one continuing to hide or flee away from justice, but rather, 
one of a Veteran actively seeking redemption, willingly 
fleeing to his awaiting prosecution.  The Board notes that 
his assertions are uncontradicted by the record.  

The Board is not charged with determining whether the Veteran 
had engaged in criminal conduct (and here, he clearly did), 
but with only whether he may be considered a "fugitive felon" 
under controlling statute and regulation.  His prompt 
response to notification of his outstanding warrant also does 
not reflect the intentional act of "flight from prosecution" 
necessary to establish fugitive felon status.  Consequently, 
he may not be considered to have been a fugitive felon under 
the controlling statute and regulation during the relevant 
time period - from December 27, 2001, until January 12, 2005. 
Thus, the termination of his VA compensation payments during 
that period was unwarranted, and his appeal is therefore 
granted.

As the Veteran is not shown to have been a fugitive felon, 
the termination of his nonservice - connected disability 
pension benefits was not warranted.


ORDER

The Veteran was not a fugitive felon, and so, discontinuance 
of the Veteran's VA nonservice-connected pension benefits was 
improper.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


